Citation Nr: 1703702	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  15-10 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran had active duty service from December 1958 to November 1960.  He had subsequent service with the Army Reserve. 

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2013 rating decision in which the RO reopened previously denied claims for service connection for bilateral hearing loss and tinnitus and denied the claims on the merits.  In March 2013, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in March 2015, and the Veteran submitted a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that same month.

In a November 2015 decision, the Board reconsidered the previously denied claims for service connection for bilateral hearing loss and tinnitus based on the receipt of official service personnel records that had not previously been associated with the claims file.  In the decision, the Board granted service connection for tinnitus and denied service connection for bilateral hearing loss.  In a November 2015 rating decision effectuated the Board's decision, granting service connection for tinnitus and assigning a 10 percent rating (the maximum rating assignable for tinnitus), effective May 23, 2012. 

The Veteran appealed the Board's decision as to bilateral hearing loss to the United States Court of Appeals for Veterans Claims (Court).  In August 2016, the Court vacated that portion of the November 2015 decision in which the Board denied service connection for bilateral hearing loss, and remanded that matter to the Board for compliance with the instructions in a Joint Motion for Remand (Joint Motion) filed by representatives for the Veteran and the VA Secretary.

In September 2016, the Board remanded for additional development the Veteran's claim for service connection for bilateral hearing loss for further development.  After accomplishing the requested development, the agency of original jurisdiction (AOJ) continued to deny the claim for service connection for bilateral hearing loss (as reflected in a November 2016 supplemental SOC (SSOC)).  Subsequently, the matter was returned to the Board. 

The Board notes that the Veteran submitted additional lay evidence after the November 2016 SSOC.  Although not required as the VA Form 9 in this case was received after February 2, 2013, the Veteran did provide a waiver of initial consideration by the AOJ of this additional evidence.  See 38 C.F.R. § 20.800, 20.1304 (2016); see also Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, 126 Stat. 1165 (amending 38 U.S.C.A. § 7015 (e)(1) to provide an automatic waiver of initial AOJ review of evidence at the time of or subsequent to the submission of a substantive appeal where the substantive appeal is filed on or after February 2, 2013).

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, there are additional documents contained in the Veteran's Virtual VA file.  All records have been reviewed.

Also, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.  

2.  Although the Veteran has credibly asserted in-service noise exposure, and currently has a bilateral hearing loss disability for VA purposes, his hearing loss was not shown during service or for years after service, and the weight of the competent, probative medical opinion evidence on the question of medical nexus weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

With respect to the Veteran's hearing loss claim, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter received by the Veteran in January 2013, sent prior to the initial unfavorable decision issued in February 2013, advised the Veteran of the evidence and information necessary to substantiate his service connection claim and his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  
	
VA has also satisfied its duty to assist the Veteran in the development of his claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In this regard, service treatment records as well as post-service VA and private treatment records and a report of VA examination and opinion have been obtained and considered.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and his representative, on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with the claim, prior to appellate consideration, is required.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any e claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App.537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id., see Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss as an organic disease of the nervous system and therefore a chronic disease subject to presumptive service connection.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease; or (b) when a chronic disease is not shown as such during service, by evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In the instant case, the Veteran contends that he began to experience ringing in his ears intermittently during his military service due to noise exposure from gunfire during M1 rifle training and while assigned to a artillery unit.  The Veteran reported experiencing temporary periods of diminished hearing after firing weapons during service.  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.   

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss (38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, when testing results at the time of separation from service do not meet the requirements for establishing hearing loss under 38 C.F.R. § 3.385, service connection may still be established "by submitting evidence that the current disability is casually related to service."  Id.  

The Veteran's service treatment records reflect no complaints, findings, or diagnoses relating to hearing impairment.  The only testing related to the Veteran's hearing include 15/15 found on whisper tests conducted in June 1958 at entrance into service and in September 1968 at discharge from service.  In this regard, the Board notes that whispered voice tests "are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure."  VBA Training Letter 211D (10-02)).

Post-service VA treatment records dated in July 2004 include an audiogram reflecting pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
50
80
80
LEFT
5
20
30
55
50

The Veteran was noted to have bilateral hearing loss since military service.  

A November 2011 private audiogram reflects pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
45
70
80
85
LEFT
25
40
50
60
60

The private examiner noted asymmetrical hearing loss.  The Veteran reported shooting M1 rifles in service that caused immediate hearing loss.  


Furthermore, a February 2013 VA examination included audiometric testing.  Such testing revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
50
70
90
90
LEFT
25
40
50
65
55

Speech recognition scores were 62 percent in the right ear and 86 percent in the left ear.  The VA examiner noted sensorineural hearing loss bilaterally.  

At the time of the most recent VA examination, in November 2016, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
50
70
90
90
LEFT
25
35
50
55
55

Speech recognition scores were 42 percent in the right ear and 86 percent in the left ear.  The VA examiner noted sensorineural hearing loss bilaterally.  

The Board notes that these post-service testing results indicate hearing loss to the extent recognized as a disability for VA purposes.  See 38 C.F.R. § 3.385 (2015).  Thus, competent evidence establishes that the Veteran has the currently claimed disability.  

Moreover, although service treatment records document no specific incident of acoustic trauma, as discussed above, the Board finds that the Veteran has competently asserted in-service noise exposure.  As the Board has no reason to question the veracity of the Veteran's assertions in this regard, the Board accepts the Veteran's assertions as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154.  Thus, in-service injury-specifically, in-service noise exposure-is established.  

The above-referenced evidence reflects that, although the Veteran had in-service noise exposure, no bilateral hearing loss was shown in service of for many years thereafter.  The Board also finds that the preponderance of the competent and credible evidence does not support a medical relationship, or nexus, between the Veteran's current hearing loss and his military service.  

Absent competent evidence indicating that the Veteran had hearing loss within one year of his separation from service, service connection may not be awarded on a presumptive basis.  In this regard, to the extent that the Veteran has alleged a continuity of symptoms of diminished haring since military service, the Board finds that such statements are inconsistent with his September 1960 report of medical history, which was completed at the time of his separation from service, wherein he specifically denied any ear problems or hearing loss.  The Board also finds his statements regarding the onset of hearing loss and the continuity of symptomatology to be inconsistent with the other evidence of record and made under circumstances indicating bias or interest.  See Caluza, supra (in weighing credibility, however, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  

In this regard, the evidence of record first shows hearing loss to an extent recognized as a disability by VA in July 2004, over 44 years after separation from service, despite the Veteran's statements that his hearing loss began in service which were advanced while seeking compensation benefits from VA.  The Board also notes that the passage of many years between discharge from active service and medical documentation of a claimed disability (i.e., nearly 50 years in this case) is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Thus, competent, probative evidence of record does not support a finding of hearing loss within the one-year presumptive period for establishing service connection for hearing loss as a chronic disease, pursuant to 38 C.F.R. §§ 3.307.  3.309.  Moreover, the clinical evidence of record fails to show that hearing loss manifested until July 2004.  The record is devoid of any evidence of hearing loss prior to July 2004.  

Furthermore, on the question of whether there exists a medical nexus between current bilateral hearing loss and service, there are three medical opinions of record.  However, as the Court has determined that the February 2013 VA examiner's negative nexus opinion was inadequate to rely upon in this case, the Board will not discuss or rely upon that opinion as part of its current adjudication.

In terms of favorable evidence, the record contains a November 2011 private opinion from the Veteran's treating provided.  The private clinician noted a history of noise exposure in the military, specifically M1 rifle training and being on a crew involved with 105 Howitzers.  She noted the Veteran's reports of temporary threshold shifts after firing weapons.  She concluded that it was more likely than not that the Veteran's hearing loss was related to military noise exposure.  She noted that the opinion was based on case history, and configuration of hearing loss.  

In order to comply with the terms of the Court's Joint Motion, the Veteran was afforded an additional VA examination in November 2016.  The audiologist reviewed the evidence of record, to specifically include all audiometric data of record, and considered the Veteran's conceded in-service acoustic trauma before providing a negative nexus opinion.  The audiologist agreed that because only a whispered voice test was conducted at separation from service, hearing loss could not be ruled out.  The audiologist stated, however, that the audiometric data of record does not support a finding of noise induced hearing loss.  Specifically, she stated in 2004 the audiometric data was not consistent with noise induced hearing loss and that since time the Veteran's hearing has decreased dramatically, which is not consistent with noise induced hearing loss.  She went on to note that the Veteran has low and mid frequency hearing loss, which she explained is also not consistent with noise induced hearing loss.  She further stated that the Veteran's decrease in speech recognition scores for his right ear, from 84 percent in 2004 to 42 percent at the time of the November 2016 VA examination is not consistent with noise induced hearing loss.  The audiologist also pointed out that the Veteran's left ear hearing acuity and speech recognition scores has changed less dramatically.  She stated that the ear asymmetry is also not consistent with noise induced hearing loss and also that the current audiometric configuration is not consistent with noise induced hearing loss.  Ultimately, the audiologist concluded that, based upon consideration of the totality of the evidence and in consideration of 25 years of experience conducting VA compensation and pension examination, she could not opine that it is at least as likely as not that the Veteran's current hearing loss was
caused by or a result of an event in military service.  She explained that the progressive nature of the Veteran's hearing loss suggests another unknown etiology to be the cause of the hearing loss, as the Veteran's hearing loss is worse than predicted from his reported military noise exposure.

Considering the positive and negative evidence of record, the Board finds that the November 2016 VA audiologist's opinion is more probative on the question of nexus than the 2011 private medical opinion.  Notably, although the private clinician indicated that her favorable opinion was based "on case history, configuration of hearing loss, and onset of tinnitus," the most recent VA audiologist's opinion was based on a more comprehensive review of the claims folder and took into consideration hearing data from 2004 forward.  It would appear that the private clinician's opinion was based on the configuration of hearing loss demonstrated at the time of that examination.  The VA audiologist explained that the progressive and asymmetrical nature of the Veteran's hearing loss is not consistent with the noise induced hearing loss and that the decrease in the veteran's right-ear speech recognition scores is also not consistent with the noise induced hearing loss.  Save for her stated opinion, the private clinician's opinion does not contain specific findings that refute the VA audiologist's opinion that the Veteran's hearing loss does not present as noise induced hearing loss.  Given that the VA audiologist has explained in greater detail why the evidence does not support a finding of noise induced hearing loss in this case, the Board finds that opinion to be more probative and it is based on a review of all evidence of record and greater amount of audiometric data than was considered by the private audiologist.

As the VA examiner, in providing the November 2016 opinion, considered all of the pertinent evidence of records and provided a complete rationale, relying on and citing to the records reviewed, and offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two, the Board accords great probative weight to such opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Furthermore, to whatever extent the Veteran, himself, asserts the existence of a medical nexus between his current bilateral hearing loss and his in-service noise exposure, such assertions do not provide persuasive support for the claim.  Simply stated, the Veteran is not competent to address such a matter.  He has not demonstrated that he has any education, training or expertise to discuss the etiology of such a disability and is, thus, a layperson in this regard.  See 38 C.F.R. § 3.159(a)(1).  While it is in error to categorically reject layperson nexus evidence as incompetent, the Board may consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007)).  

Here, the matter of whether the Veteran's current bilateral hearing loss is etiologically-related to his military service-the matter upon which this claims turns-is not a matter within the realm of knowledge of a layperson; rather, such is a complex question that requires education, training and expertise.  Id.  As the Veteran's lay assertions in this regard have no probative value, he can neither support his claim, nor counter the probative opinion of record, on the basis of lay assertions, alone.

For all the foregoing reasons, the Board finds that the claim for service connection for bilateral hearing loss must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


